Title: John Adams to Charles Adams, 24 December 1794
From: Adams, John
To: Adams, Charles


          
            Dear Charley
            Philadelphia Decr 24. 1794
          
          Our Patriots are so anxious lest Aristocracy should take root, that I wonder they do not eradicate all the seeds of it. instead of Addressing Mr Speaker, they should address Freddy Mulenbourg— instead of talking of the Gentleman from Virginia they should quote Billy Giles &c &c &c
          The Purity of this Symplicity has always appeared among Insurgents. In Chaises and Bradfords Patriotick Efforts I dare say that Gaffer and Gammar, Mr and Mrs were laid aside.
          There is an historical Poem or Chronicle of the Insurrection in the Reign of Richard the Second, written by Sir John Gower, in which this delicious Naivete, this beautiful Simplicity is perfectly preserved. The Title of the Poem is Vox clamantis.
          The following Catalogue of the Leaders of the Insurgents is inimitable, but it ought as far as possible to be imitated, by our modern Insurgents.
          
            Watte vocat, cui Thome venit, neque Symme retardat,
            Bitteque, Gibbe, Simul Hykke, venire jubent.
            Colle furit, quem Gibbe juvat nocumenta parantes,
            
            Cum quibus ad damnum Wille coire vovit.
            Grippe rapit, dum Daive Strepit, comes est quibus Hobbe
            Lorkin, et in medio non minor esse putat.
            Hudde ferit quos Judde terit, dum Tibbe juvatur
            Jakke domos que viros vellit, et ense necat &c &c.
          
          When this or something like it, Shall be adopted as a Model for the Debates of our Legislators, We may hope that We shall be out of Danger of Titles and Aristocracy.
          This must be quite a Secret between you and me: but I will laugh a little with my Children at least, at the Follies of the Times.
          Adieu
        